Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 10/3/2022.  Claims 1 and 9 are amended; and claim 10 Is withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1-10 are currently pending in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a block copolymer of formula - 
    PNG
    media_image1.png
    94
    525
    media_image1.png
    Greyscale
(line 21).  However, it is not clear how an alkyl methacrylate monomer incorporated into the block polymer have the structural unit represented by 
    PNG
    media_image2.png
    81
    47
    media_image2.png
    Greyscale
when the monomer unit is represented by CH(CH3)=COOR1.  Hence, metes and bounds of present claim cannot be ascertained by one skilled in art prior to the filing of present application.  However, for examination purposes, Examiner interprets the unit to be represented by formula - 
    PNG
    media_image3.png
    95
    49
    media_image3.png
    Greyscale
. 
Claims 2-9 are subsumed by this rejection because of the dependence either directly or indirectly on independent claim 1.

Claim Rejections - 35 USC § 103

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (RSC Advances; 2017, vol. 7; pp17988-17996).
Regarding claims 1 and 2, Xu et al teach a main-chain semi-fluorinated alternating copolymer having the following formula - 
    PNG
    media_image4.png
    122
    776
    media_image4.png
    Greyscale
having a Mn of 4500 to 8900 (page 17992, fig.3, Table 2) which reads on macroinitiator in present claim 1 wherein y = 0 to 3, R = C1-C6 alkyl, x = 6, n = 4 to 30.  The macromolecular initiator was chain ended by CF2H and was polymerized with MMA (i.e. reads on R1 = C1 alkyl in present claim 1; and methacrylate monomer in present claims 1 and 2) under irradiation of blue LED (i.e. has a wavelength of 380 nm to 500 nm and overlaps with irradiation under light at 390-500 nm in present claim 1) at room temperature (i.e. reads on temperature of between 20 to 300C in present claim 1) through utilization of catalysis system Ru(bpy)3Cl2/AsAc-Na (i.e. reads on the presence of photocatalysts in present claim1) in the presence of 1,4-dioxane and methanol (see Table 3, and reads on organic solvent in present claim 1) (page 17991, col. 2, first full paragraph).  Post-polymerization modification included a step wherein the reaction mixture was degassed to totally eliminate dissolved oxygen (page 17990, col. 1, 2nd full paragraph).  
Xu et al are silent with respect to the polymer of present claims, and polydispersity index of the copolymer.
However, Xu et al in the general disclosure teach that no polymers were generated when macromolecular initiator was chain ended by CF2H. On the contrary, when IC6F12I was utilized as initiator for the polymerization of MMA in the same conditions, PMMA with high molecular weight (Mn = 32,300 g/mol and Mw/Mn = 1.30) was successfully generated in 24 hours (see Table 3 and page 17991, col. 2, first full paragraph) which reads on the polymerization continued for at least half hour in present claim 1.  Therefore, given that compound comprising CF2I in the terminal position is capable of functioning as an initiator, one skilled in art prior to the filing of present application would have a reasonable basis to expect alternating polymer chain ended with CF2I, when utilized as the macroinitiator, to initiate polymerization of MMA under irradiation of blue LED at room temperature through utilization of catalysis system Ru(bpy)3Cl2/AsAc-Na, and result in the polymer of present claims represented by formula:  
    PNG
    media_image5.png
    103
    500
    media_image5.png
    Greyscale
, absent evidence to the contrary.
With regard to polydispersity index of the copolymer, given that polymerization of monomers in the presence of macroinitiator includes substantially similar process conditions and is obvious based on the teachings in Xu et al, one skilled in art prior to the filing of present application would have a reasonable basis to expect the alternating copolymer, of Xu et al, to exhibit the presently claimed polydispersity index of 1.4 to 1.9, absent evidence to the contrary.  Alternatively, it is seen from Table 2, of Xu et al, that polydispersity of the alternating copolymer can be altered by varying amount of the starting monomers and the catalyst.  Hence, it is the Office’s position that it is within the scope of one skilled in art prior to the filing of present application to alter the ratios of catalyst, macroinitiator and monomer component such as MMA, for obtaining an alternating copolymer having polydispersity of 1.4 to 1.9, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).  
Regarding claim 3, Xu et al teach step growth radical polymerization between α,ω-diiodoperfluoroalkanes and α,ω-unconjugated dienes through a photoinduced step transfer-addition and radical polymerization (START) strategy (abstract) which reads on START polymerization in present claim 3).  Examples of α,ω-diiodoperfluoroalkanes include 1,6-diiodoperfluorohexane; 1,4-diiodoperfluorobutane; 1,8-diiodoperfluorooctane.  Examples of α,ω-unconjugated dienes include 1,7-octadiene (page 17989; col. 1; 2nd full paragraph).
Regarding claim 4, molar ratio of monomer A to monomer B is 0.8-1: 1-1.2 (see Table 2) which overlaps with molar ratio of monomer A and B in present claim 4.
Regarding claim 5, examples of Examples of α,ω-diiodoperfluoroalkanes include 1,6-diiodoperfluorohexane; 1,4-diiodoperfluorobutane; 1,8-diiodoperfluorooctane (page 17989; col. 1; 2nd full paragraph) which reads on x = 4, 6 or 8 in present claim 5.
Regarding claim 6, macroinitiator is represented by following formula:
    PNG
    media_image4.png
    122
    776
    media_image4.png
    Greyscale
(see figure 3; reads on y = 0 to 1 in present claim 6, when R = C1-C6 alkyl, because y = 0, when R = C4 alkyl and y = 1, when R = C2 alkyl).
Regarding claim 7, see Table 3, wherein the catalyst includes a combination of Ru(bpy)3Cl2 (i.e. reads on tris(2,2-bipyridine)ruthenium dichloride in present claim 7) and AsAc-Na (i.e. reads on sodium ascorbate in present claim 7).
Regarding claim 8, see Table 3, wherein the feed ratio of MMA and solvent is 1.0 mL and 2.0 mL, respectively (i.e. reads on concentration of methacrylate monomer in present claim 8).  It is noted that MMA has a molecular weight of 100.12 g/mole.
Regarding claim 9, see Table 3, wherein the ratio of MMA to initiator is 500: 1 (i.e. reads on the ratio of methacrylate monomer to semi-fluorinated alternating copolymer macroinitiator in present claim 9).

Response to Arguments

The rejection under 35 U.S.C. 112(b) as set forth in paragraph 10, of office action mailed 3/3/2022, is maintained because 
    PNG
    media_image2.png
    81
    47
    media_image2.png
    Greyscale
in copolymer of formula 4 is -C(CH3)C(O)OR-1 but instead should be -CH2C(CH3)C(O)OR1 (i.e. 
    PNG
    media_image3.png
    95
    49
    media_image3.png
    Greyscale
).

The rejections under 35 U.S.C. 103 as set forth in paragraph 15, of office action mailed 3/3/2022, is withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764